DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. 

On page 9 of the remark, applicant argued:

Assignee first notes that the subject matter described in the Provisional Application and the Non-Provisional Application pertains to, and is implemented in, a same system developed and sold by Assignee. For example, the Provisional Application includes numerous references to the system, referred to as "Tetration" (also Tetration platform, Tetration system, and Tetration engine), that implements the subject matter described in the Provisional. See e.g., Provisional Application at paragraphs [0068]-[0072], [0076], [0080], [0084], [0093], [00108], [00206], [00211], [00286], [00293], and [00303], among others. Thus, the various technologies, features, and details described in the Provisional Application and the Non-Provisional Application are linked together and part of a same system developed by Assignee. In other words, the recitations in the claims are described in the Provisional Application and the Non-Provisional Application and linked together as part of a same system developed by Assignee and described in the Provisional Application and the Non-Provisional Application.

The examiner wants to point out that the legal requirement of 35 USC 112(a) is "specification shall contain a written description of the invention ...." This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & 

As for the rest of the arguments, applicant appeared to construct the claimed invention out of parts from different inventions disclosed in different applications.  

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16237187, 15152163, 62171899, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Accordingly, claims 1-20 are not entitled to the benefit of the prior application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As per claim 1, it is not clear where written description for “ wherein the presentation module includes one or more application programming interface (API) endpoints; wherein the collector is communicably attached to a communications network and receives a plurality of network flow data from the plurality of distributed sensors via the attached communications network, wherein the analytics module evaluates the plurality of network flow data to create a machine learning model of a particular behavior of the plurality of physical or virtual devices, and uses the machine learning model to evaluate 

As per claim 10, it is not clear where written description for “ a second device of the plurality of physical or virtual devices is associated with at least one second sensor and comprises a container; and a third device of the plurality of physical or virtual devices is associated with at least one third sensor comprises a network switch; receiving, at a collector communicably attached to the communications network, a plurality of network flow data, each network flow data coming from a sensor of the plurality of distributed sensors; storing at least a portion of the plurality of network flow data received by the collector; and analyzing the plurality of network flow data received by the collector via an associated analytics module, wherein analyzing the plurality of network flow data includes: creating a machine learning model of a particular behavior of the plurality of physical or virtual devices; using the machine learning model to evaluate received information from the plurality of network flow data; and providing, via a presentation module, a result of the analyzing.”


As per claim 17, it is not clear where written description for “each network flow data coming from a sensor of the plurality of distributed sensors; store at least a portion of the plurality of network flow data received by the collector; and analyze, via an analytics 

All dependent claims (not mentioned above) are rejected by virtue of base claim. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE SUN/Primary Examiner, Art Unit 2196